DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 26 April, 2021 has been acknowledged. 
Claims 1 and 6 have been amended. 
Claims 15 – 20 are newly presented
Currently, claims 1 – 6, 8 – 12 and 14 – 20 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6, 8 – 12, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gauer (US 20170270375) in view of Valouch et al. (Hereinafter Valouch) (US 2019/0140129) and in further view of Angle et al. (Hereinafter Angle) (US 9878445).

As per claims 1 and 6, Gauer discloses an autonomous mobile object (See at least abstract) comprising: 
a sensor unit configured to sense a condition of a road (See at least paragraph 61); 
an operation controller configured to cause the autonomous mobile object to move autonomously on the basis of an operation command (See at least abstract); 
an obtainer configured to obtain surveyed place data from a server, the surveyed place data including information about a surveillance target place and (See paragraph 21-22 and 51); and 
an information collector configured to collect information about the condition of the surveillance target place by the sensor unit when the autonomous mobile object reaches the surveillance target place while travelling on the basis of the operation command (See at least paragraph 3 and 51).
Gauer does not expressly disclose elements of:
a designation of a sensor unit to be used for sensing the surveillance target place among the one or more sensor units; and

Valouch teaches elements of:
a designation of a sensor unit to be used for sensing the surveillance target place among the one or more sensor units (See at least paragraph 19); and
designated in the surveyed place data (See at least paragraph 19 - 21).
Both Gauer and Valouch teach art of controlling autonomous vehicle and analyzing sensor data received from the sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a designation of a sensor unit to be used for sensing the surveillance target place among the one or more sensor units; and designated in the surveyed place data as taught by Valouch in the system of Gauer, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Gauer and Valouch do not teach elements of:
information about another surveillance target place and a designation of another sensor unit associated with the another surveillance target place; and
collect information about the condition of the another surveillance target place by the another sensor unit designated in the surveyed place data when the autonomous mobile object reaches the another surveillance target place while travelling on the basis of the operation command.
Angle teaches element of: information about another surveillance target place, another object of surveillance and a designation of another sensor unit associated with the another 
collect information about the condition of the another surveillance target place by the another sensor unit designated in the surveyed place data when the autonomous mobile object reaches the another surveillance target place while travelling on the basis of the operation command (See at least column 10 line 62 – column 11 line 10 and column 54 line 61 – column 55 line 30).
Gauer, Valouch and Angle all teach autonomous machine/vehicle and analyzing sensor data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include information about another surveillance target place and a designation of another sensor unit associated with the another surveillance target place; and collect information about the condition of the another surveillance target place by the another sensor unit designated in the surveyed place data when the autonomous mobile object reaches the another surveillance target place while travelling on the basis of the operation command as taught by Angle in the system of Gauer and Valouch, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 2 and 8, Gauer and Valouch disclose wherein the surveyed place data a criterion for determination as to whether or not the surveillance target place is in a condition that causes a traffic trouble, and the information collector sends a notice to a predetermined apparatus 

As per claims 3 and 9, Gauer discloses wherein the autonomous mobile object further comprises an imaging unit configured to capture an image, and the information collector sends an image of the surveillance target place with the notice (See at least paragraph 4 – 6, 40 and 46).  

As per claims 4 and 10, Gauer discloses wherein the autonomous mobile object further comprises a notifier configured to provide a notice indicating that there is a traffic trouble by a display device, when a condition that causes a traffic trouble is found in the surveillance target place (See at least paragraph 40 and 46).  

As per claims 5 and 12, Gauer discloses wherein the surveillance target place is a place where a traffic trouble can occur under a specific weather condition, and the information collector collects information about the condition of the surveillance target place when the specific weather condition is met or forecast to be met (See at least paragraph 51 – 52).

As per claim 11, Gauer discloses wherein a place where a traffic trouble can occur under a specific weather condition is stored in the second commander as the surveillance target place, and the second commander sends the surveyed place data about that surveillance target place to the autonomous mobile object when the specific weather condition is met or forecast to be met (See at least paragraph 3 and 51 – 52).

As per claim 14, Gauer discloses a control unit configured to:
determine whether the autonomous mobile object includes the sensor unit to be used for sensing the surveillance target place (See at least abstract); and
in response to determination that the autonomous mobile object does not include the sensor unit to be used for sensing the surveillance target place, exclude the surveillance target place from the surveyed place data (See at least paragraph 43).

As per claims 17 and 20, Gauer discloses wherein the sensor unit is one of a water level sensor, a radar sensor, and a stereo camera, and the another sensor unit is different from the sensor unit (See at least paragraph 5 – 9) .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Gauer ,Valouch and Angle as applied to claim 1 above, and further in view of Oba (US 2020/0004269).

As per claim 13, Gauer, Valouch and Angle and teaches all the elements of the claimed invention but does not explicitly teaches elements of: 
wherein the surveyed place data includes another surveillance target place and a designation of another sensor unit associated with the another surveillance target place, and
the information collector is configured to collect information about the condition of the another surveillance target place by the another sensor unit designated in the surveyed place 
Oba teaches elements of 
wherein the surveyed place data includes another surveillance target place and a designation of another sensor unit associated with the another surveillance target place, and
the information collector is configured to collect information about the condition of the another surveillance target place by the another sensor unit designated in the surveyed place data when the autonomous mobile object reaches the another surveillance target place while travelling on the basis of the operation command (See at least figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the surveyed place data includes another surveillance target place and a designation of another sensor unit associated with the another surveillance target place, and the information collector is configured to collect information about the condition of the another surveillance target place by the another sensor unit designated in the surveyed place data when the autonomous mobile object reaches the another surveillance target place while travelling on the basis of the operation command as taught by Oba in the system of Gauer, Valouch and Angle, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 15 – 16 and 18 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
The Examiner notes, said applicant’s claim amendment, necessitated the new grounds of rejection.  Claims 1 and 6 remain rejected under 35 U.S.C. 103(a) as being unpatentable over Gauer (US 20170270375) in view of Valouch et al. (Hereinafter Valouch) (US 2019/0140129) and in further view of Angle et al. (Hereinafter Angle) (US 9878445), however after a reevaluation of the references, in view of said applicant’s claim amendment, a rearrangement of the rejection occurred.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662

/IG T AN/Primary Examiner, Art Unit 3662